Citation Nr: 0327439	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  99-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for adjustment disorder. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1976 to September 
1976 and had a period of duty in the Army National Guard in 
March 1997.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico.  A 
September 2002 Board decision denied the veteran's claims for 
service connection for adjustment disorder and status post 
cerebrovascular accident.  Thereafter, the veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court).  A March 2003 Board decision 
granted service connection for a cerebrovascular accident.  
An April 18, 2003, Court Order granted the VA Secretary's 
Motion to Remand and vacated that portion of the September 
2002 Board decision that denied service connection for 
adjustment disorder.  

The veteran contends that the adverse reaction to 
vaccinations that he experienced in March 1997 caused an 
adjustment disorder.  The Board notes that the veteran is 
service connected for a cerebrovascular accident as due to an 
adverse reaction to vaccinations.

REMAND

In order to comply with the instructions contained in the 
Secretary's Motion and the April 18, 2003, Court Order, this 
case must be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159) (VCAA).  

This development should include affording 
the veteran a VA psychiatric examination 
to include an opinion as to whether the 
veteran has an adjustment disorder that 
is etiologically related to the veteran's 
March 1997 reaction to vaccines.  The 
examiner should use the language 
"unlikely," "as likely as not" or 
"likely."  (The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)  The claims file should be 
provided to the examiner; some pertinent 
documents have been marked with yellow 
tabs on the right-hand side of the claims 
folder.  

2.  If the claim on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




